DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the remarks, filed 10/27/2021, with respect to claims 1 and 4-16 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hopeton Walker (Reg. No. 64,808) on 01/19/2022.

Claim 1 (currently amended) An imaging apparatus, comprising: 
a central processing unit (CPU) configured to: 
control capture of an image; 

give a first instruction of an operation based on content of the accepted first user manipulation; 
control display of the captured image from a display state to a turn-off state based on elapse of a first time in a state in which the first user manipulation for controlling the display is unaccepted after start of a recording operation, wherein the display of the captured image is turned off in the turn-off state; and 
control the display of the captured image from the turn-off state to the display state based on stopping of the recording operation.

Claim 15 (renumbered as claim 13) (currently amended) An imaging method, comprising:
capturing an image; 
accepting a user manipulation, 
giving an instruction of an operation based on content of the accepted user manipulation; 
controlling display of the captured image from a display state to a turn-off state based on elapse of a time in a state in which the user manipulation for controlling the display is unaccepted after start of a recording operation, wherein the display of the captured image is turned off in the turn-off state; and 
controlling the display of the captured image from the turn-off state to the display state based on stopping of the recording operation.


capturing an image; 
accepting a user manipulation, 
giving an instruction of an operation based on content of the accepted user manipulation;
controlling display of the captured image from a display state to a turn-off state based on elapse of a time in a state in which the user manipulation for controlling the display is unaccepted after start of a recording operation, wherein the display of the captured image is turned off in the turn-off state; and 
controlling the display of the captured image from the turn-off state to the display state based on stopping of the recording operation.

Allowable Subject Matter
Claims 1 and 4-16 (renumbered as claim 1-14) are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of al limitations of claim 1 that includes:
“control display of the captured image from a display state to a turn-off state based on elapse of a first time in a state in which the first user manipulation for controlling the display is unaccepted after start of a recording operation, wherein the display of the captured image is turned off in the turn-off state; and 


Regarding independent claim 15 (renumbered as claim 13), the prior art of record fails to teach or fairly suggest the combination of al limitations of claim 15 that includes:
“controlling display of the captured image from a display state to a turn-off state based on elapse of a time in a state in which the user manipulation for controlling the display is unaccepted after start of a recording operation, wherein the display of the captured image is turned off in the turn-off state; and 
controlling the display of the captured image from the turn-off state to the display state based on stopping of the recording operation.
”
Regarding independent claim 16 (renumbered as claim 14), the prior art of record fails to teach or fairly suggest the combination of al limitations of claim 16 that includes:
“controlling display of the captured image from a display state to a turn-off state based on elapse of a time in a state in which the user manipulation for controlling the display is unaccepted after start of a recording operation, wherein the display of the captured image is turned off in the turn-off state; and controlling the display of the captured image from the turn-off state to the display state based on stopping of the recording operation.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697             

/LIN YE/Supervisory Patent Examiner, Art Unit 2697